

116 HR 514 IH: Abbas Stop Drunk Driving Act
U.S. House of Representatives
2019-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 514IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2019Mrs. Dingell introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Transportation to prescribe a motor vehicle safety standard requiring
			 motor vehicles to be equipped with an ignition interlock device that
			 prevents a vehicle from being operated if the operator is intoxicated.
	
 1.Short titleThis Act may be cited as the Abbas Stop Drunk Driving Act. 2.Ignition interlock devices (a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of Transportation shall prescribe a motor vehicle safety standard under chapter 301 of title 49, United States Code, that requires a motor vehicle to be equipped with an ignition interlock device that—
 (1)determines the blood alcohol concentration of the operator of the vehicle; and (2)if the blood alcohol concentration determined by the device is equal to or greater than the blood alcohol concentration specified in section 163(a) of title 23, United States Code, prevents the vehicle from being operated.
 (b)DefinitionsIn this section, the terms motor vehicle and motor vehicle safety standard have the meanings given such terms in section 30102 of title 49, United States Code. 